 1 Dina L. Santos, SBN 204200
   A Professional Law Corporation
 2 455 Capital Mall Suite 802
   Sacramento, CA 95814
 3 Telephone: (916) 447-0160

 4
   Attorney for:
 5 MARIA ESCAMILLA LOPEZ

 6                               IN THE UNITED STATES DISTRICT COURT

 7                                  EASTERN DISTRICT OF CALIFORNIA

 8

 9   UNITED STATES OF AMERICA,                           CASE NO. 2:19-cr-00231-WBS-4

10                                 Plaintiff,            STIPULATION AND ORDER TO MODIFY
                                                         CONDITION OF PRETRIAL RELEASE
11                          v.

12   MARIA ESCAMILLA LOPEZ,
                         Defendant
13

14

15

16                                               STIPULATION

17

18          Plaintiff United States of America, by and through its counsel of record, Timothy Delgado, and

19 Defendant Maria Escamilla Lopez, represented by Attorney Dina Santos; hereby stipulate as follows:

20          Condition 13 of the special conditions of release shall be modified to read as follows:

21          CURFEW: You must remain inside your residence between the hours of 8:00 p.m., and 7:00

22 a.m., except for employment; education; religious services; medical, substance abuse, or mental health

23 treatment; attorney visits; court appearances; court ordered obligations; or other activities pre-approved

24 by the pretrial services officer. Pretrial Services has been notified and has no objection to the request.

25

26          IT IS SO STIPULATED.

27

28
                                                         1
 1   Dated: February 5, 2020                  McGregor Scott
                                              United States Attorney
 2

 3                                            /s/ Timothy Delgado
                                              TIMOTHY DELGADO
 4                                            Assistant United States Attorney

 5

 6 Dated: February 5, 2020                /s/ Dina L. Santos
                                          DINA L. SANTOS, ESQ.
 7
                                          Attorney for Maria Escamilla Lopez
 8

 9

10
                                        ORDER
11
          IT IS SO FOUND AND ORDERED.
12
          Dated: February 5, 2020
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                          2
